Case 1:17-cv-00295-MAC-ZJH Document 47 Filed 06/17/21 Page 1 of 1 PageID #: 245




 UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS



  RALPH LYNN FERGUSON, JR.,                          §
                                                     §
                   Plaintiff,                        §
                                                     §        CIVIL ACTION NO. 1:17-CV-295
  versus                                             §
                                                     §
  J. KEITH STANLEY,                                  §
                                                     §
                   Defendant.                        §



                 ORDER ADOPTING REPORT AND RECOMMENDATION OF
                        UNITED STATES MAGISTRATE JUDGE

           This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

 all pretrial matters. The court has received and considered the Report and Recommendation of the

 Magistrate Judge (Doc. No. 46), which recommends granting Defendant J. Keith

 Stanley’s (“Stanley”) Motion for Summary Judgment (Doc. No. 45) on the basis of res

 judicata. No objections have been filed to the Magistrate Judge’s Report and Recommendation,

 and the time for doing so has passed.

           It is, therefore, ORDERED that the Magistrate Judge’s Report and Recommendation

 (Doc. No. 46) is ADOPTED; Stanley’s Motion for Summary Judgment (Doc. No. 45) is

 GRANTED.          The   case   is   DISMISSED WITH PREJUDICE.

           SIGNED at Beaumont, Texas, this 17th day of June, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
